 


110 HR 196 IH: Renewable Fuels and Energy Independence Promotion Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 196 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Pomeroy (for himself and Mr. Hulshof) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent certain tax incentives for ethanol and biodiesel used as a fuel, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Renewable Fuels and Energy Independence Promotion Act of 2007. 
2.Credits for alcohol and biodiesel used as a fuel made permanent 
(a)Income tax 
(1)AlcoholSection 40 of the Internal Revenue Code of 1986 (relating to alcohol used as a fuel) is amended by striking subsection (e). 
(2)BiodieselSection 40A of such Code (relating to biodiesel and renewable diesel used as fuel) is amended by striking subsection (g). 
(b)Excise tax 
(1)Alcohol mixture used as a fuelSubsection (b) of section 6426 of such Code (relating to alcohol fuel mixture credit) is amended by striking paragraph (5). 
(2)Biodiesel mixture used as a fuelSubsection (c) of section 6426 of such Code (relating to biodiesel mixture credit) is amended by striking paragraph (6). 
(3)Alcohol and biodiesel mixtures not used for taxable purposesParagraph (5) of section 6427(e) of such Code is amended— 
(A)by striking subparagraphs (A) and (B), 
(B)by redesignating subparagraphs (C) and (D) as subparagraphs (A) and (B), respectively, and 
(C)in subparagraph (A), as so redesignated, by striking subparagraph (D) and inserting subparagraph (B). 
3.Ethanol tariff scheduleHeadings 9901.00.50 and 9901.00.52 of the Harmonized Tariff Schedule of the United States are each amended in the effective period column by striking the text and inserting On and after the date of the enactment of the Renewable Fuels and Energy Independence Promotion Act of 2007. 
 
